                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY ELIZABETH BROPHY, et al.                     :                   CIVIL ACTION
                                                  :
       v.                                         :
                                                  :
ALEXANDER BELFI                                   :                   NO. 19-1488

                                        MEMORANDUM
Padova, J.                                                                         June 17, 2019

       Plaintiffs Mary Elizabeth Brophy, in her individual capacity, and Mary Elizabeth Brophy,

Managing Partner of and trading as League Street Partnership, commenced this breach of contract

and unjust enrichment action in the Court of Common Pleas of Philadelphia County against

Defendant Alexander Belfi after Defendant allegedly breached a partnership agreement.

Defendant removed the case to this Court on April 9, 2019, asserting that this Court has federal

question and diversity jurisdiction. Presently before the Court is Plaintiffs’ Motion to Remand

which argues, inter alia, both that this Court lacks jurisdiction and that removal was procedurally

defective pursuant to the forum defendant rule. For the following reasons, we grant the Motion to

Remand.

I.     BACKGROUND

       The Complaint alleges the following facts.1 On February 14, 2015, Plaintiff Brophy and

Defendant entered into a contract, with an effective date of October 1, 2014. (Compl. ¶ 5.) The

contract formed LS Partnership, a partnership for the purpose of renovating and developing real

estate. (Id. ¶¶ 3-4.) The parties agreed that the first asset of the partnership was a house titled in

Defendant’s name, which was located in Philadelphia, Pennsylvania. (Id. ¶¶ 7(c)-(d).) The



       1
          We draw these allegations from the Complaint that was filed in state court on December
27, 2017. According to Plaintiffs’ Motion to Remand, Plaintiffs filed two Amended Complaints
in state court but neither party has provided us with copies of the Amended Complaints.
partnership agreement provided that Plaintiff Brophy and Defendant would share all profits of the

partnership as follows: “50.1% to Brophy [Plaintiff]; 49.9% to Belfi [Defendant].” (Id. ¶ 7(a).)

Plaintiff Brophy invested approximately $140,000 in the property, both for mortgage payments

and renovation costs. (Id. ¶ 12.) On October 19, 2017, Defendant sold the property and took

possession of the sales proceeds, breaching the partnership agreement. (Id. ¶¶ 34, 43-45.)

Plaintiffs allege that Defendant has not shared any of the net profits with Plaintiff Brophy. (Id. ¶

56.)

       On December 27, 2017, Plaintiffs commenced a civil action in the Philadelphia County

Court of Common Pleas against Defendant, asserting claims of breach of contract and unjust

enrichment. Over sixteen months later, on April 8, 2019, Defendant filed in this Court a document

that was titled “Complaint,” but which included in its body allegations consistent with a Notice of

Removal and also included as an attachment Plaintiffs’ state court Complaint. We therefore

construed Defendant’s filing as a Notice of Removal, seeking to remove the state court action to

this Court based on diversity and federal question jurisdiction. On April 17, 2019, Plaintiffs filed

a Motion to Remand, asserting both that this Court lacks jurisdiction and that removal was

procedurally defective.

II.    LEGAL STANDARD

       “[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant . . . to the district court of the United

States . . . .” 28 U.S.C. § 1441(a). Congress has conferred original jurisdiction to district courts

in cases of federal question or diversity. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

546, 552 (2005) (citing 28 U.S.C. §§ 1331, 1332).




                                                 2
       District courts have federal question jurisdiction over cases “arising under” federal statutes.

Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 807 (1986) (citing U.S. Const. art. III, § 2).

“[W]hether a claim ‘arises under’ federal law must be determined by reference to the [plaintiff’s]

‘well-pleaded complaint.’” Id. at 808 (citing Franchise Tax Bd. v. Construction Laborers Vacation

Tr., 463 U.S. 1, 9-10 (1983)). Under the well-pleaded complaint rule, a suit “arises under” federal

law “only when the plaintiff’s statement of his own cause of action shows that it is based upon

[federal law].” Louisville & Nashville R.R. v. Mottley, 211 U.S. 149, 152 (1908). Neither a

defense nor a counterclaim asserted by the defendant can confer federal question jurisdiction.

Vaden v. Discover Bank, 556 U.S. 49, 60 (2009); see also Holmes Grp., Inc. v. Vornado Air

Circulation Sys., Inc., 535 U.S. 826, 831 (2002) (“[A] counterclaim—which appears as part of the

defendant's answer, not as part of the plaintiff’s complaint—cannot serve as the basis for ‘arising

under’ jurisdiction.”).

       District courts have diversity jurisdiction over civil actions where “the matter in

controversy exceeds the sum or value of $75,000 and is between ‘citizens of different states.’”

McCann v. Newman Irrevocable Tr., 458 F.3d 281, 286 (3d Cir. 2006) (quoting 28 U.S.C. §

1332(a)(1)). One exception to a defendant’s ability to remove based on diversity jurisdiction is

the forum defendant rule. See 28 U.S.C § 1441(b)(2); Encompass Ins. Co. v. Stone Mansion Rest.

Inc., 902 F.3d 147, 152 (3d Cir. 2018). Under that rule, set forth in 28 U.S.C. § 1441(b)(2), “[a]

civil action otherwise removable solely on the basis of the [diversity] jurisdiction . . . may not be

removed if any of the parties in interest properly joined and served as defendants is a citizen of the

State in which such action is brought.” 28 U.S.C. § 1441(b)(2). If removal violates the forum

defendant rule, then it is procedurally defective. Spitzer v. Lincoln Nat. Life. Ins. Co., Civ. A. No.

12-5910, 2013 WL 3878585, at *1 (E.D. Pa. July 29, 2013) (citation omitted).



                                                  3
       “Cases may be remanded under § 1447(c) for (1) lack of district court subject matter

jurisdiction or (2) a defect in the removal procedure.” PAS v. Travelers Ins., 7 F.3d 349, 352 (3d

Cir. 1993); see also Dietz v. Avco Corp., 168 F. Supp. 3d 747, 752 (E.D. Pa. 2016) (stating that

remand is required if federal court lacks subject matter jurisdiction or defendant did not follow

proper removal procedures) (citing 28 U.S.C. § 1447(c); and Balazik v. Cty of Dauphin, 44 F.3d

209, 213 (3d Cir. 1995)); Spitzer, 2013 WL 3878585, at *4 (requiring remand where there was

defect in removal procedure). When considering a Motion to Remand, a federal court is only

obliged to inquire about whether a defendant has met his burden of establishing diversity

jurisdiction under circumstances in which the court has first determined that there is neither federal

question jurisdiction nor a forum defendant. Yellen v. Teledne Cont’l Motors, Inc., 832 F. Supp.

2d 490, 495 (E.D. Pa. 2011); see also Target Corp. v. Frederick Mut. Ins. Co., 302 F. Supp. 3d

695, 699 (E.D. Pa. 2018) (holding that the forum defendant rule prohibits removal and “provides

a separate basis for remand”).

III.   DISCUSSION

       Plaintiffs argue in their Motion that we should remand the case because we lack either

federal question or diversity jurisdiction. They further argue that irrespective of whether we have

diversity jurisdiction, this case should be remanded pursuant to the forum defendant rule.

       A.      Federal Question Jurisdiction

       Defendant Belfi asserts in his Complaint/Notice of Removal that this Court has federal

question jurisdiction over this case because he is pursuing numerous claims against Plaintiffs that

arise under federal law. However, as noted above, whether a case is subject to federal question

jurisdiction is determined by reference to the plaintiff’s well-pleaded complaint. Merrell Dow,

478 U.S. at 808. Here, because we construed Defendant’s filing in this Court as a Notice of



                                                  4
Removal, it is Plaintiffs’ state court Complaint that we must consider in determining whether this

Court has federal question jurisdiction over this case, and that Complaint asserts no federal

question claims against Defendant. While Defendant appears to attempt to assert defenses and/or

counterclaims against Plaintiffs that arise under federal law, such defenses and/or counterclaims

do not suffice to confer federal question jurisdiction. Holmes, 535 U.S. at 831. We therefore

conclude that this Court does not have federal question jurisdiction over this case and the case

could not be removed to this Court based on federal question jurisdiction.

       B.      Diversity Jurisdiction/Forum Defendant Rule

       In the absence of federal question jurisdiction, Defendant’s only possible jurisdictional

basis for removal to this Court is diversity of citizenship. While Plaintiffs assert that the parties

are not diverse from one another, we need not resolve what is a disputed issue of citizenship and

related arguments regarding fraudulent joinder because Plaintiffs also correctly assert that removal

based on diversity is procedurally improper pursuant to the forum defendant rule. See Yellen, 832

F. Supp. 2d at 495.

       As noted above, the forum defendant rule bars removal based on diversity of citizenship

when a defendant who has been properly joined and served is a citizen of the State in which the

action is brought. 28 U.S.C § 1441(b)(2). Here, Defendant concedes that he is a citizen of

Pennsylvania and Plaintiffs initiated this action in Pennsylvania. (See Def.’s Compl./Notice of

Removal, at 25.) Defendant also does not argue that he was improperly joined or served as a

defendant and, indeed, he has been litigating this case in state court for many months.2 On these




       2
         Given that this case was initiated in state court in 2017 and was not removed to this court
until April of 2019, Plaintiffs also argue in their Motion to Remand that Defendant’s removal was
untimely under 28 U.S.C. § 1446. While this argument appears meritorious, we need not reach it,
because we conclude that remand is appropriate under the forum defendant rule.
                                                 5
facts, Defendant’s removal clearly violated the forum defendant rule, and was procedurally

improper. We therefore conclude that this case must be remanded to the Philadelphia County

Court of Common Pleas.

IV.    CONCLUSION

       For the reasons stated above, we conclude that Defendant has failed to establish federal

question jurisdiction and that removal based on diversity jurisdiction violates the forum defendant

rule. We therefore grant Plaintiffs’ Motion to Remand and remand the case to the Philadelphia

County Court of Common Pleas. An appropriate Order follows.




                                                     BY THE COURT:

                                                     /s/ John R. Padova, J.

                                                     _________________________________
                                                     John R. Padova, J.




                                                6
